Order unanimously affirmed, without costs. Memorandum: The court in its discretion "upon proof that the wife is habitually living with another man and holding herself out as his wife, although not married to such man, may modify” an outstanding order which provides that the husband pay money for the support of such wife (Domestic Relations Law, § 248). The plaintiff wife admits continuously living with another man for a period of nine months, although he did not contribute to her support and her sole source of income was the court-directed support payments made by defend*1004ant husband who has appealed from denial of his motion to modify the order of support and the granting of his wife’s cross motion for past alimony and counsel fees. We see no reason to disturb the exercise of Special Term’s discretion granted to it under section 248 of the Domestic Relations Law upon the uncontroverted showing in this record that the wife was not receiving "double support”. (Appeal from order of Onondaga Special Term on motion to modify divorce decree.) Present—Moule, J. P., Cardamone, Simons, Mahoney .and Del Vecchio, JJ.